Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Ishikawa et al. WO 2012/132741.
Ishikawa et al. WO 2012/132741 (machine translation attached)  in example 1 teaches a composition including a polyurethane resin with an unsaturated group, pigments, dihydrodienyl diacrylate (monomer, second polymer precursor), photoiniaitor (IRG-907), sensitizer, reaction aid, curing agent (NeostantU-600), filler, ion trapping agent, coating aid, elastomer and solvent together with blocked isocyanate compound (which replaced the epoxy crosslinking agent). this was then coated. [0104,0112-0113,0120]. Useful blocked isocyanates includes ​Examples of the compound obtained by reacting the isocyanate compound with a blocking agent include, but are not limited to, a compound (blocked isocyanate compound) obtained by reacting a blocked agent with an isocyanate group of a polyisocyanate compound, a polyisocyanate or a derivative thereof. As the polyisocyanate compound, for example, a polyisocyanate compound described in JP-A-5-9407 can be used, and the polyisocyanate compound may be derived from an aliphatic, cyclic aliphatic or aromatic group-substituted aliphatic compound containing at least two isocyanate groups​Specific examples thereof include a mixture of a bifunctional isocyanate (eg, 1,3-phenylene diisocyanate and 1,4-phenylene diisocyanate, 2, 4-and 2,6-toluene diisocyanate, 1, 3-and 1,4-xylylene diisocyanate, bis (4-isocyanate-phenyl) methane, bis (4-isocyanatocyclohexyl) methane, isophorone diisocyanate, hexamethylene diisocyanate, trimethylhexamethylene diisocyanate, etc.), the bifunctional isocyanate, trimethylolpropane, and pentanol.​a polyfunctional alcohol with glycerin or the like; an alkylene oxide adduct of the polyfunctional alcohol; an adduct of the bifunctional isocyanate; and a cyclic trimer such as hexamethylene diisocyanate, hexamethylene -1,6-diisocyanate or a derivative thereof. Examples of the blocking agent include alcohols (such as isopropanol, tert-butanol), lactams (such as epsilon-caprolactam), phenols (for example, phenol, cresol, p-tert-butylphenol, p-sec-butylphenol, p-sec-amylphenol, p-octylphenol, p-nonylphenol, etc.), a heterocyclic hydroxyl compound (for example, 3-hydroxypyridine, 8-hydroxyquinoline, etc.), an active methylene compound (for example, dialkyl malonate, methyl ethyl ketone, etc.)​such as acetylacetone, alkylacetoacetate oxime, acetooxime, cyclohexanone oxime, etc. In addition to these, compounds having at least one polymerizable double bond and at least one block isocyanate group can be used in the molecule described in JP-A-6-295060.​As the blocked isocyanate dissociation catalyst, a normally used catalyst can be used to promote dissociation of blocked isocyanate, for example, zinc octyl phosphate, dibutyltin acetate, dibutyltin dilaurate and the like can be used, and an organic metal salt of Neostane U -600 (manufactured by Hitachi Chemical Chemical Co. Ltd.) can be used as a commercially available product. Examples of the commercially available product of the blocked isocyanate compound include desmodur BL -3175 (manufactured by Schel Urethane Co. Ltd.) [0059].  The photopolymers can be used to form a pattern by exposure and development, a protective film, a LC structural member (spacer, rub, column, wall), a permanent resist, a solder resist, a hologram, a micromachine, a semiconductor package, a photopolymer proof [0134] or the like. 

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Koto et al. 5506321.
Koto et al. 5506321 teaches in example II-1, a blocked isocyanate formed by the reaction of 2.4-tolyldiisocyanate, phenol (the blocking agent) and hydroxyethylacrylate to form compound A (15/25-37,6/55-66). Example II-2 teaches a blocked isocyanate blocked isocyanate formed by the reaction of 2.4-tolyldiisocyanate, 2-butanone oxime (the blocking agent) and hydroxyethylacrylate to form compound B (15/40-52,6/55-66). Example II-4 teaches a blocked isocyanate blocked isocyanate formed by the reaction of 2,4-tolyldiisocyanate, phenol (the blocking agent) and bis(acryloxyethyl) hydroxyethyl isocyanurate to form compound D(16/1-13,6/55-66). Example II-3 teaches a blocked isocyanate blocked isocyanate formed by the reaction of 2.4-tolyldiisocyanate, phenol (the blocking agent) and pentaerythritol triacrylate to form compound C (15/55-67,6/55-66). Examples II-5 to II-8 combine these blocked isocyanates with a resin, (a-1), dipentaerytthritol hexaacrylate (monomer, second polymer precursor), Irgacure 907 (photoinitiator), filler, colorant, surfactant and solvents (16/15-17/41). Useful blocking agents are disclosed including known blocking agents capable of regenerating an isocyanate group on heating, such as phenols, e.g., phenol and cresol; oxime compounds, e.g., methyl ethyl ketoxime, acetoxime, and cyclohexanone oxime; lactam compounds,. e.g., .epsilon.-caprolactam, .gamma.-butyrolactam, and .beta.-propiolactam; active methylene compounds, e.g., ethyl acetoacetate, diethyl malonate, and acetylacetone; amine compounds, e.g., aniline and diphenylamine; imidazole compounds, e.g., imidazole and benzimidazole; azole compounds, e.g., benzotriazole; and imide compounds, e.g., N-hydroxyimide and phthalimide (6/55-66). Useful isocyanates disclosed include polyfunctional isocyanate compound. The polyfunctional isocyanate compound which can be used includes known compounds, such as tolylene diisocyanate, hexamethylene diisocyanate, a trimer of these diisocyanate compounds, isophorone diisocyanate, methylene-bis-(4-phenyl isocyanate, and polymethylene polyphenyl polyisocyanate (7/10-15). 


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hiraoka et al. JP 2018-087934. 
Hiraoka et al. JP 2018-087934 (machine translation attached) in example 3 teaches a composition for holographic recording including polyvinylacetate, CGI-909 (photoinitiator), N-vinylcarbazole (monomer, second polymer precursor), safranini O (sensitizing dye), polybutadiene propylene glycol (hydroxy content 25.3 mgKOH/g), Coronate 2507 (blocked isocyanate), ethylacetic acid, N-ethyl-2-pyrrolidone, coated upon a PET substrate and used to record a hologram which was flood cured using UV and then locally modified by patternwise heating at 85 degrees C using a thermal head [0158-0163]. Examples at [0164-0165, 0166-0168,0169-0170,0171-0174,0175-0176,0178-0179] are similar, but include poly(propylene glycol) as the hydroxyl group containing reactant with the blocked isocyanate and in the example at [0178-0179], the heating is to 120 degrees C. Thermoplastic polymers including hydroxy or amines groups which react with (blocked)isocyanates are disclosed including  polypropylene polyol, a polycaprolactone polyol, polyester polyol, a polycarbonate polyol, ethylene glycol, propylene glycol, and 1,4-butanediol , for example,  1,5-pentanediol , 3-methyl-1,5-pentanediol , 1,6-hexanediol , neopentyl glycol, glycol, 1,4-cyclohexanediol , etc.] Examples thereof include 1,4-cyclohexanedimethanol , decamethylene glycol, trimethylolpropane, polyethylene glycols, poly (Propylene Glycol), and polytetramethylene glycol  [0090-0091]. Isocyanates which can be blocked include aliphatic series isocyanates, such as hexamethylene di-isocyanate, lysinemethylester diisocyanate, and 2,4,4-trimethylhexamethylene diisocyanate , and isophorone diisocyanate, for example,  An alicyclic isocyanate such as 4,4' - methylenebis (cyclohexyl isocyanate) ; and a tolylene diisocyanate ; Examples thereof include compounds obtained by blocking aromatic isocyanates such as 4,4 ′ - diphenylmethane diisocyanate, xylylene diisocyanate, and naphthalene - 1,5 ′ - diisocyanate with polyhydric alcohols such as trimethylolethane and trimethylolpropane [0092]. Useful monomers are disclosed [0030-0044]. Useful photoinitiators and sensitizers are disclosed [0048-0051]. Chain transfer agents are disclosed at [0052-0053]. Useful matrices are disclosed [0046-0047]. Exposure and processing, including heating at 30-50 degrees C and flood curing are disclosed [0055-0086].

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Choi et al. 20150064417. 
Choi et al. 20150064417 inventive teaches compositions 1-8 which include acrylate monomers (monomer, second polymer precursor), photoinitiator, blocked isocyanates (isocyanates 1-2), a surfactant/leveling agent and solvent (table 1, pages 8-9) [0146-0176]. Useful isocyanates are disclosed [0061-0067]. Holograms were recorded using the process disclosed at [0088-0112]. The use of isocyanates which are completely or partially blocked/protected by reaction with blocking agents is disclosed [0041]. Disclosed blocked isocyanates include Desmodur PM76, Desmodur BL3175, Desmodur BL3272, Desmodur BL3370, Desmodur BL3475, Desmodur BL4265, Desmodur BL5375, Desmodur BLXP2677 [0013]. 

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Shimoyama et al. 20190265812.
Shimoyama et al. 20190265812 teaches the composition of example 3, a composition including blocked isocyanate (Duranate TPA-B80E), surfactant, a polymer having a hydroxy content, irgacure photoinitiator and radically polymerizable monomers (see table on pages 30-31)

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Aridomi et al. 20180157171.
Aridomi et al. 20180157171 teaches a number of examples including as bonder polymer having a hydroxy group content, a mixture of photopolymerizable compounds, a photoinitiator, a blocked isocyanate, an epoxy compounds, surfactants (megaface) and solvent (see for example materials A-1 to A-10, which exemplify the use of blocked isocyanates A-F (tables 1 and 2, pages 29-31). 
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Ueda JP 05-323850.
Ueda JP 05-323850 (machine translation attached) in example 1 teaches a holographic recording composition (OMNIDEX 352) dissolved in methyl ethyl ketone and toluene, with a m-cresol blocked isocyanate thermal crosslinking agent, tolylene diisocyanate and glycerin, 1.3- (???) and butyl stanoxane. This is coated upon an glass substrate, dried, a protective triacetyl cellulose film is applied, the holograms is recorded using an Ar ion laser, the holograms was fixed using UV light and then heated at 120 degrees C for 30 minutes [0077-0081]. Example 2 teaches a holographic recording composition (HRF-750, which includes a hydroxy containing binder) dissolved in methyl ethyl ketone and toluene, with an acetylacetone blocked isocyanate thermal crosslinking agent and tolylene diisocyanate. This is coated upon an glass substrate, dried, a protective triacetyl cellulose film is applied, the holograms is recorded using an Ar ion laser, the holograms was fixed using UV light and then heated at 120 degrees C for 30 minutes [0082-0085].  The presence of binders, monomer and photoinitiators in HRF-750 and omnidex 352 is disclosed [0043]. The thermal crosslinking agent is a blocked isocyanate  which is deprotected when heated including  block isocyanate, it is ***** cyanate, 1,5-naphthylene ester diisocyanate , and 4,4-diphenylmethane diisocyanate , A tolidine isocyanate, 1,6-hexamethylene ester diisocyanate , isophorone diisocyanate, xylylene diisocyanate, lysine diisocyanate, triphenylmethane diisocyanate,  Diisocyanates such as tris (isocyanatophenyl) thiophosphate ; Examples of the triisocyanate compound include alcohols such as methanol and ethanol, phenols such as phenol and cresol, and active methylene compounds such as acetylacetone and ethyl acetoacetate as a blocking agent. Among these, a tolylene diisocyanate blocked with meta-cresol having a relatively low dissociation temperature, and a tolylene diisocyanate blocked with acetylacetone are particularly preferred. It is also useful to add a catalyst to reduce the dissociation temperature of the blocked isocyanate. Preferred catalysts include 1,3 - ******************. Table 1 shows the relationship between the representative blocking agent of the tolylene diisocyanate and the dissociation temperature [0048-0049]

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. JP 2018-087934, in view of Rolle et al. 20120231376.
Rolle et al. 20120231376 teaches holographic recording media having matrices formed by the reaction of polyols and isocyanates, examples 1 combines a polyol,  a urethane acrylate (monomer, second polymer precursor), a fluorinated urethane plasticizer, a photoinitiator (irgacure), N-ethylpyrrolidone and desmodur N3900 (hexane diisocyanate based polyisocyanate) which was mixed, coated between glass plates separated by spacers and cured at room temperature [0130-0131]. It is optionally also possible for the abovementioned isocyanate component a) completely or proportionately to contain isocyanates which are completely or partly reacted with blocking agents known to the person skilled in the art from coating technology. The following may be mentioned as an example of blocking agents: alcohols, lactams, oximes, malonic esters, alkyl acetoacetates, triazoles, phenols, imidazoles, pyrazoles and amines, such as, for example, butanone oxime, diisopropylamine, 1,2,4-triazole, dimethyl-1,2,4-triazole, imidazole, diethyl malonate, ethyl acetoacetate, acetone oxime, 3,5-dimethylpyrazole, .epsilon.-caprolactam, N-tert-butylbenzylamine, cyclopentanone carboxyethyl ester or any desired mixtures of these blocking agents [0041]
	It would have been obvious to modify the examples of Hiraoka et al. JP 2018-087934 by using isocyanates blocked with other blocking agents known int eh holographic art, such as those disclosed in Rolle et al. 20120231376 at [0041] with a reasonable expectation of forming holographic images.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda JP 05-323850, in view of Rolle et al. 20120231376.
It would have been obvious to modify the examples of Ueda JP 05-323850 by using isocyanates blocked with other blocking agents known int eh holographic art, such as those disclosed in Rolle et al. 20120231376 at [0041] with a reasonable expectation of forming holographic images

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20210155639, 20210155599, 20210155585, 20210155584, 20210155581, 20200355997, 20200354496, 20200354311 are related applications
	Otaki et al. 20030087163 claims holographic recording media including a thermal crosslinking agent which is a blocked isocyanate (claim 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 11, 2022